Exhibit 10.1


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT (the “Amendment”), effective as of December 31, 2019 (the
“Effective Date”), is made by and between SJW Group (the “Company”) and Eric W.
Thornburg (the “Executive”).
WITNESSETH:
WHEREAS, the Executive and the Company entered into an Employment Agreement as
of September 26, 2017 (the “Employment Agreement”).
WHEREAS, the Executive and the Company wish to amend the Employment Agreement to
reflect the terms of the Executive’s annual bonus commencing with the 2020
calendar year as set forth in this Amendment.
NOW, THEREFORE, the Company and the Executive agree as follows:
1.Section 2(b) of the Employment Agreement entitled “Annual Bonus” is hereby
replaced with the following:
(b)    Annual Bonus. The Executive shall be eligible to receive an annual bonus
for each calendar year during the Term, commencing with the 2018 year, based on
the attainment of individual and corporate performance goals and targets
established by the Executive Compensation Committee (“Annual Bonus”). The target
amount of the Executive’s Annual Bonus for any calendar year during the Term
commencing prior to the 2020 calendar year shall be no less than 50% of the
Executive’s annual Base Salary, with the actual Annual Bonus for any such
calendar year ranging from 0% to a maximum Annual Bonus of 75% of the
Executive’s annual Base Salary, based on the Executive Compensation Committee’s
determination of the level of achievement of the applicable performance goals
for the year. The target amount of the Executive’s Annual Bonus for any calendar
year during the Term commencing with the 2020 calendar year shall be no less
than 75% of the Executive’s annual Base Salary, with the actual Annual Bonus for
any such calendar year ranging from 0% to a maximum Annual Bonus of 150% of the
target Annual Bonus, based on the Executive Compensation Committee’s
determination of the level of achievement of the applicable performance goals
for the year. Any Annual Bonus shall be paid after the end of the calendar year
to which it relates, at the same time and under the same terms and conditions as
the bonuses for other executives of the Company; provided that in no event shall
the Executive’s Annual Bonus be paid later than March 15 after the calendar year
to which the Annual Bonus relates.
2.    Effect of Amendment. Except as hereinabove modified and amended, the
Employment Agreement shall remain in full force and effect.





--------------------------------------------------------------------------------




3.    Counterparts. This Amendment may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be an original, but all
of which together shall constitute one instrument.


IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment,
effective as of the Effective Date.


SJW GROUP







By     /s/ Daniel B. More             
Daniel B. More, Chair, Executive Compensation Committee
                        




EXECUTIVE






    /s/ Eric W. Thornburg            
Eric W. Thornburg




2

